Citation Nr: 1710874	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-17 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than April 3, 2006, for the award of service connection for headaches, secondary to left eye hypertropia.

2.  Entitlement to an effective date earlier than April 3, 2006 for the award of service connection for cervical spasms, secondary to left eye hypertropia.

3.  Entitlement to an initial compensable rating for left eye hypertropia.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and April 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a November 2005 decision, the Board reopened and granted the Veteran's claim for service connection for left eye hypertropia; and in a February 2006 rating decision, the RO assigned a non-compensable rating for the left eye hypertropia.  The Veteran submitted a timely disagreement with the assigned disability rating.

In an April 2007 rating decision, the RO granted entitlement to service connection for headaches and cervical spasms, secondary to left eye hypertropia, and assigned an effective date of April 3, 2006.  The Veteran timely appealed the effective date.

In an April 2012 decision, the Board remanded the earlier effective date claims for headaches and cervical spasms, the increased rating claim for left eye hypertropia and the TDIU claim for additional development.

In March 2013, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to an initial compensable rating for left eye hypertropia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for headaches, secondary to left eye hypertropia was received on March 31, 2005.

2.  The Veteran's initial claim for service connection for cervical spasms, secondary to left eye hypertropia was received on April 3, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 31, 2005, for the award of service connection for headaches, secondary to left eye hypertropia, have been met.  38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2016).

2.  The criteria for an effective date prior to April 3, 2006, for the award of service connection for cervical spasms, secondary to left eye hypertropia, have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The VCAA is not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001).

As explained below, the determinative factor in this case is when the Veteran's claim was received.  There is no contention or evidence that the claims were received earlier than recognized in this decision; hence the law is controlling.

II. Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Prior to April 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA could be considered an informal claim.  Such informal claim must have identified the benefit sought.  38 C.F.R. § 3.155(a) (2014).

The Veteran does not contend that he filed his claims prior to April 3, 2006, but maintains that the effective date for service-connection for headaches and cervical spasms should be the same as the effective date for the grant of service connection for the underlying left eye hypertropia, August 6, 2003; or, in the alternative, May 4, 2004, the date his private physician reported his headaches and neck pains were related to his left eye hypertropia.  He argues that because the headaches and cervical spasms are related to that disability, the effective date for service connection should be the same.  Alternatively, he contends that, because his private physician, Dr. P. Theodorous reported on May 4, 2004 that his left eye hypertropia made him constantly tilt his head causing neck pain and headaches, and that should be the effective date.

The Veteran's arguments go to the question of when entitlement arose.  The August 2003, May 2004, medical records show that entitlement may have arisen at those points, but because the claim was received after those dates, the law and regulations dictate that the effective date is the date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran did not make mention of headaches or cervical spasms at the time of his 2003 claim for service connection related to the left eye hypertropia.  On March31, 2005; however, the Veteran had a Board hearing in connection with his appeal to reopen the claim for service connection for left eye disability.  He reported a history of headaches in connection with eye strain when he got out of service.  Given VA's duty to liberally construe the Veteran's pleadings; the testimony is viewed as expressing an intent to claim headaches as part of his left eye disability.  Since the earlier medical opinions showed that entitlement had already arisen, an effective date of March 31, 2005 is warranted for the grant of service connection for headaches.

There is no indication of an intent to claim service connection for headaches prior to March 31, 2005; or for cervical spasms prior to April 3, 2006.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007) (holding that medical information in and of itself cannot be an informal claim for service connection); Brannon v. West, 12 Vet. App. 32 (1998) (noting that the mere presence of medical evidence does not establish an intent to seek service connection for a psychiatric disorder).







						(CONTINUED ON NEXT PAGE)
ORDER

An effective date of March 31, 2005, for the award of service connection for headaches is granted.

An effective date earlier than April 3, 2006, for the award of service connection for cervical spasms is denied.


REMAND

Concerning the claim for an initial compensable rating for left eye hypertropia, the Veteran has not been afforded a VA examination since September 2006.  In his March 2013 hearing, he reported that his eye disability was getting worse, and stated that he felt like both eyes were fighting each other and he now uses an eye patch to assist with his sight.  As this suggests a worsening of his hypertropia, the Board finds that a remand for a new VA examination is warranted to assess the current extent and severity of his left eye hypertropia.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Regarding the TDIU, as it is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until it is determined what disability ratings are assigned.  As the issue of entitlement to an increased rating for left eye hypertropia remains on appeal, the issue of entitlement to TDIU cannot fully and fairly be adjudicated until the question of an initial compensable rating for the left eye hypertropia is settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his increased rating claim for left eye hypertropia.

2.  Invite the Veteran to complete a formal application for TDIU.

3.  Provide the Veteran with an examination to determine the current severity of his left eye hypertropia.  The examiner should identify and completely describe all current symptomatology.  The claims file including a copy of this Remand must be reviewed by the examiner.       

4  If there are any periods since August 6, 2003, when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the case to the Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b) (2016).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


